Citation Nr: 0313903	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  91-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disability, claimed as a fungus infection.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left index finger disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from July 1939 to September 
1940, from July 1943 to December 1945, and from July 1968 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
of the Department of Veterans Affairs, which denied the 
veteran's claim for service connection for residuals of a 
back injury, and for an increased rating for a left index 
finger injury.  The RO also denied the veteran's application 
to reopen his service connection claim for a skin disability.  
He subsequently perfected appeals of these issues, and they 
are properly before the Board.  These appeals were previously 
presented to the Board on several prior occasions.  


REMAND

In March 2003, the Board sent the veteran a letter informing 
him of recent changes made in the law following passage of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA redefined the VA's obligations to 
inform veterans of the evidence necessary to substantiate a 
claim, and to assist veterans in obtaining such evidence.  
Within the Board's March 2003 letter, the veteran was 
informed he had 30 days to submit, or inform the VA of the 
existence of, additional evidence to support his claim.  
Subsequently, the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") stated 
the Board's imposition of a 30-day response period 
constituted a "misleading hurdle to the claimant by 
attempting to accelerate the closing of the claims file."  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, slip op. at 14, 2003 U.S. App. LEXIS 
8275, at *24 (Fed. Cir. May 1, 2003).  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2), which authorized 
Board personnel to obtain additional evidence and/or correct 
procedural defects without remand of the claim to the RO.  
Id.  Therefore, in light of the above, this claim must be 
remanded to the RO for correction of this procedural defect.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claims on 
appeal.  He should be informed that he 
has one year from the date of the letter 
to respond, and that his appeal will not 
be adjudicated prior to that date unless 
he informs the RO that he has no 
additional evidence to submit or waives 
the one year response period.  

2.  After the foregoing development has 
been accomplished, the RO should then 
readjudicate the veteran's claim for an 
increased rating for post traumatic 
stress disorder in light of the evidence 
received since the September 2001 
Supplemental Statement of the Case 
(SSOC).  If any of the veteran's claims 
remain denied, the RO should issue a 
Supplemental Statement of the Case to him 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained after the September 
2001 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




